          Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
JAMES KOPPEL,                        )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )        No. 20-cv-11479-LTS
                                     )
WILLIAM MOSES,                       )
                                     )
      Defendant.                     )
____________________________________)

                   AFFIDAVIT OF WILLIAM MOSES IN OPPOSITION TO
                        JAMES KOPPEL’S MOTION TO COMPEL

          I, William Moses, hereby depose and state as follows.

          1.     I am the defendant in this action. I make this affidavit on personal knowledge in

support of my opposition to plaintiff James Koppel’s motion to compel the production of

documents that I have redacted or withheld as attorney-client privileged.

          2.     I am a graduate student at the Massachusetts Institute of Technology. In February,

2020, I was elected Chair of the Executive Committee of the Student Information Processing

Board (“SIPB”), an MIT-chartered student group focused on computer science.

          3.     On March 2, 2020, on behalf of the Executive Committee of SIPB, I sent an email

to a distribution list of SIPB members concerning plaintiff James Koppel. That email is the basis

of Koppel’s defamation claim against me in this case. That email was written by a number of

members of the Executive Committee.

          4.     On March 6, 2020, I received a letter from Attorney Paul Boylan, sent on behalf

of Koppel. The letter was sent to my email address and to an email distribution list for the SIPB



                                                  1
3695671
          Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 2 of 10




Executive Committee. The email (WM00151) and letter (Koppel0026-0028) are attached hereto

as Exhibit A.

          5.    The letter is addressed to the “Executive Committee of the Student Information

Processing Board in care of William Moses,” with a certified mail copy sent to “Executive

Committee, Student Information Processing Board.” (Id.) Beginning with the salutation, “Dear

Sir or Madam,” the letter asserts that the March 2, 2020 email is “defamatory and actionable.”

The letter states, “[w]e respectfully suggest you confer with counsel at once.” The letter goes on

to demand a retraction, and requests, “[p]lease communicate with me at your earliest

convenience or request that your attorney do so.” (Ex. A).

          6.    Between March 6 and March 11, 2020, I and other members of the SIPB

Executive Committee communicated with staff of the Office of General Counsel (“OGC”) of

MIT concerning Koppel’s demand letter. The attorney with whom we met or communicated

electronically was Jaren Wilcoxson. Also included on some communications were OGC staff

members Victoria Zurman and Erin Johnson Ahern.

          7.    I have produced a privilege log to counsel for Koppel in this litigation. The

document logs certain March 2020 communications with the OGC in which I was a party. A

copy of the log is attached to Koppel’s Memorandum of Law in Support of his Motion to

Compel (Doc. No. 35) as Exhibit A. The privileged communications in the March 2020 time-

frame were labeled by Koppel on the log as “PL1” through “PL43.”

          8.    For the Court’s better understanding of the log, I identify below the individuals

listed on the document as senders or recipients of the communications of which Koppel now

seeks disclosure.

                a.     William Moses:                 Chair, SIPB Executive Committee



                                                 2
3695671
          Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 3 of 10




                b.     Victoria Zurman              Assistant to MIT’s General Counsel

                c.     Erin Johnson Ahern:          Manager, MIT’s Office of General Counsel

                d.     Gustavo Burkett:             Associate Dean at MIT

                e.     Jaren Wilcoxson, Esq.:       Attorney, MIT Office of General Counsel

                f.     Emma Batson:                 SIPB Executive Committee member

                g.     A. (“Cel”) Skeggs:           SIPB Executive Committee member

                h.     Leah Flynn Gallant:          MIT Associate Dean

                i.     Matthew Bauer:               Assistant to MIT Dean of Student Life

                j.     Alex Chernaykovsky:          SIPB keyholder, former Chair.

                k.     Ethan Feuer:                 MIT Associate Dean, Student Life

                l.     Jeffrey J. Pyle, Esq.:       Prince Lobel Tye LLP, my attorney.

          9.    I communicated between March and July 2020 with the MIT Office of General

Counsel, MIT deans, and my fellow SIPB Executive Committee members in order to obtain

advice and counsel on how I, SIPB, and MIT should respond to Koppel’s demand letter and his

lawsuit. I expected and intended that these communications would be and remain confidential.

          10.   I have reviewed Koppel’s motion to compel, in which he seeks certain of my

electronic communications from March 2020. Those communications are described below, with

reference to their description on the privilege log (Exhibit A to Koppel’s memorandum).

                a.     The entry “PL8” on the privilege log describes a redaction to a document
                       that I produced with the Bates number WM00406. This document is an
                       electronic chat among members of the SIPB executive committee: Emma
                       Batson, Cel Skeggs, Miriam Rittenberg, and me. Small portions of that
                       chat, reflecting comments by Batson and Skeggs, are redacted. The
                       redacted communications reflect advice provided to me and other SIPB
                       Executive Committee members by MIT’s Office of General Counsel.

                b.     The entry “PL13” on the privilege log pertains to an email that I sent on
                       March 8, 2020 at 11:29 p.m., to Dean Gallant, Dean Burkett, and Matthew


                                                3
3695671
          Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 4 of 10




                       Bauer of MIT. I cc’d MIT Attorney Jaren Wilcoxson and Executive
                       Assistant to the MIT General Counsel, Victoria Zurman. The substance of
                       the communication has already been disclosed to Koppel at WM000408,
                       which is contained in Exhibit B to Koppel’s motion.

                c.     The entry “PL29” refers to redactions to an electronic chat discussion on
                       March 11 within the SIPB Executive Committee in which three members
                       participated: myself, Emma Batson, and Andromeda Skeggs. The
                       redactions, which were made to a document produced as WM00410,
                       concern SIPB’s communications with MIT’s Office of General Counsel.

          11.   Koppel’s motion also seeks disclosure of a series of communications that I had

with attorneys and SIPB Executive Committee members and leaders in July 2020, after I became

aware of this lawsuit. I address them below.

                a.     Entries PL44-47 in the privilege log describe redactions to documents
                       produced as WM0037-WM0040. These redactions are to a Gmail
                       “hangout” with Emma Batson on July 6, 2020, the day I learned of the
                       lawsuit. The redactions discuss the lawsuit, the involvement of the MIT
                       Office of General Counsel, and my communications with the Office of
                       General Counsel. Batson, as noted above, was a SIPB Executive
                       Committee member and the immediate past president of the club. Batson
                       had also assisted in the drafting of the March 2, 2020 email that is the
                       subject of this lawsuit.

                b.     The entry “PL48” in the privilege log concerns redactions to WM0043.
                       That document is a “chat” I had with Alex Chernaykovsky, at about 5:56
                       p.m. on July 6, 2020. Alex is a former SIPB Chair, a current SIPB
                       keyholder, and a core maintainer of certain computer services that SIPB
                       provides. I am informed and believe that Alex frequently interfaces with
                       MIT’s Office of General Counsel on behalf of SIPB.

                c.     The entries “PL50,” “PL52” and “PL53” in the privilege log concern
                       emails sent and received by me on July 6 and 7, 2020, with the subject
                       “Jkoppel Saga Continues.” The communications include Attorney Jaren
                       Wilcoxson, two MIT deans, and the SIPB executive committee. The
                       emails are in connection with my request for legal advice from Attorney
                       Wilcoxson regarding this lawsuit.

                d.     The entries “PL54” and “PL55” describe emails between me and Attorney
                       Wilcoxson on July 7 and 8, respectively, in which Mr. Wilcoxson provides
                       legal advice, and in which I seek legal advice and representation. Copied
                       on the emails are Dean Burkett of MIT, and Ethan Feuer.



                                                4
3695671
          Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 5 of 10




                 e.      The entry “PL56” in the privilege log concerns redactions to WM000438,
                         a page of notes of conversations that I had in July 2020. As the log entry
                         states, the redacted portion consists of notes of a telephone conversation I
                         had with Jeffrey Pyle, my attorney in this case. The unredacted portion of
                         the page consists of this page of notes consists of a conversation I had with
                         someone else.


          Signed under the pains and penalties of perjury this 15th day of April, 2021.

                                                               /s/ William Moses
                                                               William Moses




                                                   5
3695671
Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 6 of 10




                  EXHIBIT A
         Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 7 of 10



                                 [6391] in SIPB-EC
[6391] in SIPB-EC

James Koppel
daemon@ATHENA.MIT.EDU (Paul G. Boylan)
Fri Mar 6 14:21:59 2020
From: "Paul G. Boylan" <pboylan@fmglaw.com>
To: "wmoses@mit.edu" <wmoses@mit.edu>, "sibp-ec@mit.edu" <sibp-ec@mit.edu>
Date: Fri, 6 Mar 2020 19:21:11 +0000

--_002_MN2PR19MB2943AD8ACB9A432E0A829AC6C4E30MN2PR19MB2943namp_
Content-Type: text/plain; charset="iso-8859-1"
Content-Transfer-Encoding: quoted-printable

Please see the enclosed in connection with an email transmitted by Mr. Mose=
s on March 2, 2020 in connection with James Koppel.


We look forward to hearing from you.   Time is of the essence.=20


All rights are reserved. =20


Paul G. Boylan
Freeman Mathis & Gary, LLP
60 State Street | Suite 600 | Boston, MA 02109-1800
D:=A0617.963.5972 | C: 857.366.1169
mailto:pboylan@fmglaw.com=A0| www.fmglaw.com=20

A=A0Corporate Counsel Magazine "Go-To Law Firm=AE" for litigation

CA | CT | FL | GA | KY | MA | NJ | NY | PA | RI


--_002_MN2PR19MB2943AD8ACB9A432E0A829AC6C4E30MN2PR19MB2943namp_
Content-Type: application/pdf; name="james koppel.pdf"
Content-Description: james koppel.pdf
Content-Disposition: attachment; filename="james koppel.pdf"; size=89394;
    creation-date="Fri, 06 Mar 2020 19:14:17 GMT";
    modification-date="Fri, 06 Mar 2020 19:14:17 GMT"
Content-ID: <039C1948FC0EDA42AD508551E3706B7E@namprd19.prod.outlook.com>
Content-Transfer-Encoding: base64

JVBERi0xLjQKJfjl0MTGCjEgMCBvYmoKPDwgL1R5cGUgL0NhdGFsb2cKL1BhZ2VzIDIgMCBSCj4+
CmVuZG9iagoKMiAwIG9iago8PCAvVHlwZSAvUGFnZXMKL0tpZHMgWzQgMCBSIDE5IDAgUiAzMCAw
IFJdCi9Db3VudCAzCj4+CmVuZG9iagoKMyAwIG9iago8PCAvUHJvY1NldCBbL1BERiAvVGV4dCAv
SW1hZ2VCIC9JbWFnZUMgL0ltYWdlSV0KL1hPYmplY3QgPDwgL1hJUExBWUVSMCA2IDAgUgovWElQ
TEFZRVJfQ00xIDggMCBSCi9YSVBMQVlFUl9DTTIgMTAgMCBSCi9YSVBMQVlFUl9DTTMgMTEgMCBS
                                        Page 1



                                                                     WM 000151
Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 8 of 10




                                                            Koppel_0026
Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 9 of 10




                                                            Koppel_0027
Case 1:20-cv-11479-LTS Document 39-1 Filed 04/15/21 Page 10 of 10




                                                             Koppel_0028
